HUGHES, Justice
(dissenting).
If the finding of the trial court that the premises described in appellant’s application for a permit are located in a dry area as such term is defined by law is reasonably supported by substantial evidence then, in my opinion, the application must be denied regardless of whether or not Art. 666-11, Vernon’s Penal Code, expressly provides for refusal on such ground. The Board simply has no authority to authorize an illegal act.
The dry or wet status of the involved premises depends upon the proper location of the common boundary line between Justice Precincts 1 and 3 in Tom Green County. The West line of Precinct 1 being the East line of Precinct 3. Precinct 3 is wet and Precinct 1 is dry. The boundaries of these precincts were established by an order of the Tom Green County Commissioners’ Court on August 16, 1916, which order designates the common line between Precincts 1 and 3 as being the West lines of Surveys Nos. 1 and 2, Deaf & Dumb Asylum. These surveys were surveyed by W. F. Clark on January 18, 1884, and his field notes for such surveys were recorded in the General Land Office of Texas and in the County Surveyors’ Record of Tom Green County. These sürveys, however, were not patented upon the original field notes but were patented subsequent to 1916 upon corrected field notes prepared by J. J. Good-fellow.
Two highly qualified and eminent licensed State land surveyors testified in this case, H. L. George for appellant and Byron L„ Simpson for appellee.
Both surveyors testified that if the two surveys in question were located according to Goodfellow’s corrected field notes that the West line of such surveys would be substantially along the occupation or fence line and would locate the premises involved in dry Precinct No. 1.
With respect to locating the West line of such surveys in accordance with the original field notes, the only ones in existence in 1916, appellee’s surveyor witness Simpson testified that: “It is impossible to locate it from the original field notes.”
On the other hand appellant’s surveyor witness George testified that he not only could but had located such West line from the original field notes at a distance of 34 varas East of the fence line which construction would place the 34 vara strip, upon which appellant’s premises are located, in wet Precinct No. 3.
There are two other matters which should be noted.
Appellant places some weight upon a certificate issued by the County Clerk to the effect that the premises described in his application were located in a wet area. The force of this certificate, if any, is overcome by a subsequent certificate of the Clerk to the effect that his previous certificate was based solely on representations of applicant and that he did not in fact know whether the premises were in wet or dry territory.
Appellee produced as a witness Mr. Jake Harper, Commissioner of Wet Precinct No. 3, who testified that he was in his thirty-first year as such Commissioner and that as such he had always considered the fence line as the boundary between the two precincts. When this fence was built or why the witness so considered it, or why the wit*142ness considered the matter at all is not shown. The weight of this conclusion of the witness is, to me, negligible.
It is appellee’s contention that the “West lines of said Surveys 1 and 2, Deaf and Dumb Asylum, wherever such lines might be, should be the common precinct line between Precincts Nos. 1 and 3.”
I am unable to accept this as a valid legal conclusion if, as is apparent, appellee means that such boundary line could be moved, shifted or determined by facts and evidence not in existence when the Commissioners’ Court acted in 1916. In my opinion the evidence then in existence and of which the Commissioners’ Court presumably had knowledge and it alone should be looked to in construing the order of August 16, 1916. To hold otherwise would be to permit parties other than the Commissioners’ Court to perform its exclusive duty of fixing precinct boundaries. Art. 5, Sec. 18, Texas Constitution, Vernon’s Ann.St. Even tlie Commissioners’ Court is without power to redefine the boundaries of a precinct so as to affect its existing status as wet or dry. Goodie Goodie Sandwich v. State, Tex.Civ.App., Dallas, 138 S.W.2d 906, writ dismissed, correct judgment.
In my opinion the boundary line in question must be fixed in the light of the circumstances and evidence in existence when the Commissioners’ Court acted. The only evidence of any probative force which this record shows to have been in existence in 1916 relevant to this matter was the original field notes of these two surveys. It is true that these field notes are not perfect and do not contain calls which would have made the location of the lines upon the ground much easier. I do say, however, that, in my opinion, the use and application of these field notes made by Mr. George is in accord with sound rules of surveying law-. He makes a reasonable and logical effort to retrace the footsteps of the original surveyor with the results heretofore stated. This being the only effort in this regard reflected by the record I would establish the line accordingly.
It follows that I am of the opinion that .the order of the Board, sustained by the court, is not reasonably supported by substantial evidence, and I, therefore, respectfully dissent.